 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDBASF-WyandotteCorporationandInternationalChemicalWorkers Union, AFL-CIO. Case 22-CA-12083.,24 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 20 July 1984 Administrative Law JudgeRobert T. Snyder issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General-Counsel and the Charging Partyeach filed limited exceptions and statements in"sup-port thereof.' The Respondent additionally filed ananswering brief in opposition to. the exceptions. ofthe General Counsel and the-Charging Party.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm-the judge's rulings,2 findings, andconclusions and to adopt the recommended Orderas modified and set forth in full below.ORDERNational Labor Relations Board orders that theRespondent, BASF-Wyandotte Corporation, SouthBrunswick, New Jersey, its officers,agents, succes-sors,and assigns,shall.1.Cease and desist from(a)Withdrawing recognition during the term ofa collective-bargaining.agreementfrom theInterna-tional Chemical Workers Union, AFL-CIO and itsLocal 846 as' the exclusive collective-bargainingrepresentative of the employees in the followingappropriate unit.All hourly Productionand Maintenance em-ployees employed by the BASF-WyandotteCorp. at its South Brunswick, New Jersey fa-cility, including Shipping and Receiving De-partment and Extruder employees, but exclud-ing office and factory clerical employees, labo-ratory employees,engineers and draftsmen,salaried Research Department employees, pro-'The Respondent also filed a motion to reopen the record to permitinclusion of another employee petition it received on 24 August 1984 andwas thus unavailable during the 26 October 1983 hearing. The petition-states that the employees continue to reject representation by the ICWUand Local 846 and that they want their decision honored The GeneralCounsel filed a response opposing the opening of the record because theevidence the Respondent seeks to include is irrelevant to the instant pro-ceeding.We agree The motion to reopen the record is demed.2In accordance with our recent decisioninBurger-PitsInc.,273NLRB 1001(1984), we find it inappropriate to extend the remedy beyondthe expiration of the parties'collective-bargainmg agreement on 12 May1983.We have further revised the make-whole remedy to require the Re-spondent to remit to the Union all dues and initiation fees it should havechecked off and remitted pursuant to the terms of the collective-bargam-ing agreement-fessional employees,guards, foremen,assistantforemen,and all other,supervisory employeesas defined in theAct.=- .(b)Refusing to administer, until the date of expi-ration, its collective-bargainingagreement with theUnion.--.-(c)Unilaterally implementing changes in termsand conditions of employment while the collective-bargainingagreementwas still in effect; provided,however, that nothing herein shall require the Re-spondent to vary or abandon any. wage, hour, lifeinsurancebenefits, healthinsuranceand dental as-sistancebenefits, disability, sick pay, separation payor savings plan benefits, or other substantive- fea-tures of itsrelationswith its, unit employees whichthe Respondent established on and after 7 Decem-ber 1982 or prejudice the assertion by employees ofany rights they may have under any terms or con-ditions . of employment or benefits so establishedduring the. period of 7 - December -1982 to 12 May1983.-et.(d) In any like or related manner interferingwith,restraining,or coercing its employees in theexerciseof the rights guaranteed them by Section 7of the Act.'2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Pay to ICWU and its Local 846 all 'dues andinitiationfees which were or should have been de-ducted from employees' 'paychecks pursuant tovalid dues-checkoff authorizations to the ICWUand/or -Local 846, but whichdues and initiationfeeswere not remitted to ICWU and Local 846after 6 December 1982.-(b)Make whole the employees in the unit de-scribed above, and in the manner and to the extentset forth and prescribed in the remedy, until thecollective-bargaining agreementexpired on 12 May1983._(c)Preserve and, on request,. make available tothe Board or its agentsfor examination and copy-ing,allpayroll records, social- security paymentrecords,timecards,personnelrecords and reports,and allother records necessary to analyze theamountof backpay due under the terms of thisOrder.-(d) Post at its South Brunswick, New Jersey fa-cility copies of the attachednoticemarked "Ap-pendix."3Copies of the notice, on forms provided8 If this Order is enforced by a judgment of a United States Court ofAppeals, the words,in the notice reading"Posted by Order of the Na-tional Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an order of the Nation-alLabor Relations Board "276 NLRB No. 68 BASF-WYANDOTTE CORP499by the Regional Director for Region 22, afterbeing signed by the Respondent's authorized repre-sentative,shall be postedby theRespondent -imme-diately upon receipt and maintained for 60 consec-utivedays in conspicuous places including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director in 'writingwithin 20 days from "the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National ' Labor Relations Board has foundthat we violated the National Labor Relations-Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join, or assist any unionTo bargain collectively through representa-tives of their own choice_To act together' for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities. ; ..WE WILL NOT, during the term of our collective-bargaining agreement,withdraw recognition fromthe International ChemicalWorkers Union, AFL-CIO, and its Local 846, as 'the exclusive collective-bargainingrepresentative of the employees in thefollowing appropriate unit:All hourly Production and Maintenance em-'ployees of the Company's plant located inSouth Brunswick,New Jersey, including Ship-ping and Receiving Department and Extruderemployees, but excluding office and, factoryclerical employees, laboratory employees, en-gineers and. draftsmen,salariedResearch De-partment employees,professional employees,guards, foremen,,assistantforemen,and allother supervisory employees as defined in theAct. 'WE WILL NOTrefuse to administer; until'the dateof, its expiration,our collective-bargaining agree-ment with the above Union.WE WILL NOT unilaterally implement changes interms and conditions of employment while the col-lective-bargaining agreement is in effect;however,,theDecision and Order of the National Labor Re-lationsBoard, pursuant to which we ' are postingthis notice, does not require us to change or with-draw any arrangement we have made with youabout such matters as wages, hours, life insurancebenefits, health insurance and dental assistance ben-efits,disability, sick pay, separation pay or savingsplan benefits, or other conditions of employment,or prevent you from asserting any.rights you mayhave to any such terms, or conditions of employ-ment or benefits so established during the period of7 December `1982 to 12 May 1983.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 'ofthe Act.WE WILL pay to the ICWU and Local 846 alldues and initiation feeswhich were or should havebeen deducted from employees' paychecks pursu-ant to valid dues-checkoff authorizations to theICWU and/or Local 846, but. whichdues and initi-ation fees were not remitted to ICWU and`Local846 after 6 December 1982.WE WILL make whole, with interest, the employ-ees in the unit described above in the manner andto the extent set forth by the Board until the col-lective-bargaining agreement expired on 12May1983.BASF-WYANDOTTE CORPORATIONMarta Figueroa, Esq.,of Newark, New-' Jersey, for theGeneral Counsel.Joel Spivak, Esq. '(Solotoff & Spivak),of Great Neck, NewYork, for theRespondent.SalvatoreJ.Falletta,Esq.,of Akron, Ohio, for the Charg-ing Party.'DECISIONSTATEMENT OF THE CASEROBERT T. SNYDER,.AdministrativeLaw Judge. Thiscase,was heard by me on October 26,1983. The com-plaint,which issued on January 31,1983, alleges thatBASF-Wyandotte Corporation(Respondentor BASF)bywithdrawing recognition from the InternationalChemicalWorkers Union,AFL-CIO (the Internationalor IU),and its Local 846, jointly called the Union, thejointexclusive collective-bargaining representative ofRespondent'semployees in an appropriate bargainingunit, as described,and by disavowing its collective-bar-gaining agreement with the Union and by changing uni-laterally various itemized terms and conditions of :em-ployment, engaged in and is continuing to engage inunfair labor practices within the meaning of Section8(a)(1) and (5)of the Act. In its answer,Respondentdenies that the International was a designated exclusiverepresentative of its employees in the unit described,-and 500DECISIONSOF NATIONALLABOR RELATIONS BOARDaverred that on the basis of a petition signed'by a majori-ty of unit employees and notification of disclaimer ofrepresentation by Local 846, it validly withdrew its rec-ognition of Local 846, disaffirmed and disavowed thecollective-bargaining agreement, and admittedly subse-quently, unilaterally changed employee benefits in ac-cordance with law. Each of the parties filed posthearingbriefs in support of their respective'positions.On the entire record, 'including my observation of thedemeanor of the witnesses and after careful considerationof the briefs filed by the General Counsel, the ChargingParty, and Respondent, I make the followingFINDINGS OF FACTI.JURISDICTION AND LABOR ORGANIZATION STATUSRespondent, a Michigan corporation, with an officeand place of business in Jamesburg, New Jersey, is en-gaged in the manufacture and nonretail sale and distribu-tion of 'chemicals and related products. Annually, Re-spondent,, in the course and conduct of its business oper-ations, sells and ships from' its Jamesburg, New Jersey 'fa-cility products; goods, and materials valued in. excess of$50,000 directly to points outside the State of NewJersey.Respondent admits, and I find, that it is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.Respondent'admits, -and I fmd, that the Internationalis,and Local 846 until ' December 6, 1982; was, a labororganization -within the meaning of the Act. The statusof Local 846 as a labor organization after December 6,1982, the date Respondent received the petition disavow-ing continued representation by the Union signed by cer-tain of its employees, is disputed by Respondent. Ac-cordingly, its status. will be determined in the course ofthis decision.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Collective-BargainingHistory` ' -The records of theRegional-Office of the Board'shows that on February- 18, 1958, Local 196, Internation-alChemical Workers Union, AFL-CIO was certified asexclusive collective-bargaining representative of certainemployees of United Cork Co., Unicrest Division, James-burg, New - Jersey' (United Cork). On May 12,1958,. anagreement was entered between Local 196 representingits 'production and maintenance employees and. UnitedCork. On June 8, 1959, United Cork entered into anagreementwith'InternationalChemical Workers Union,Local 626, the successor to Local 196.' Successive agree-ments, 'running from June 23, 1960, to'May 12, 1963, andfrom June 12, 1963, to May 12, 1966, were'also enteredby these parties. By letter' dated May 14, 1965, the Inter-national president,Walter` L.Mitchell, informed UnitedCork that, in accordance with his authority under theInternational constitution, he had imposed Internationalsupervision and receivership over - Local 626, effectiveimmediately. In a subsequent letter dated May 27, 1965,directed to whom. it may concern, and received byUnited Cork, Thomas- Boyle, International vice presidentappointed by Mitchell to act as supervisor and receiver,advised that the Local president and business agent hadbeen removed from office for cause and should not becollaborated with, and, requested that' th_a -regular month=ly dues be deducted and deposited in escrowuntil thismatter had been properly resolved.By certified letter dated February 21, 1966, the Inter-national representative and deputy supervisor of Local626 served notice on United Cork for the purpose of re-opening the contract for negotiations. A new agreementwas subsequently entered, dated May 13, 1966, betweenBadische Products -Corporation, successor' toUnitedCork, and theInternationaland its Local 626 referred toas the "Union" on behalf of the Company's productionandmaintenance employees at its Jamesburg,NewJersey plant. For the Union the agreement was signed bytwo employee members of the Local 626 Shop Commit-tee,InternationalRepresentativeRobertMeade andInternationalPresidentMitchell,who approved theagreement on September 13, 1966. "By letter dated No-vember 23, 1966, Mitchell informed the Company thateffective November 30 he had removedInternational su-pervision and--receivership over Local 626 "which holdsbargaining rights at your plant" and that full autonomyhad been restored to the Local Union.In spite of the removal of International trusteeship, allsubsequent agreements entered with Respondent, as suc-first page of each agreement that each is between the Re-spondent at the. Jamesburg plant and the Internationaland its local union (at first Local 626 and later Local 824as its successor), referred to as the "Union" party.The first agreement following removal of Internationaltrusteeshipwas for the term May 13, 1969, to May 12,1972, by and between BASF Corporation, as successorCompany, and the International and its Local 626. Forthe Union, it was, signed by two members of the ShopCommittee, Union Representative Meade and approvedby Thomas Cox, representative for 'theInternationalUnion.During its term, on January 3, 1970, Cox in-formed the BASF Corporation, that the Local hadchanged its designation from 626 to 846,2 PresidentOliver Mitchell served a 60-day notice of "our" intentionto. negotiate a new contract. A. new agreement resulted,for the first time identifying the contractingparties asBASF Wyandotte Corporation, the Respondent, and suc-cessor employer, as the "Company". and the Internation-iThe1982 constitutionof theInternational, in art XXI,Collective Bar-gaining,containsa provisionin sec4 providinginpertinent part that"No Local Union 'shall have authority to acceptand execute anycollectivebargaining agreement unless the termsof the contract havebeen approved or ratified in writing bythe International president or hisdesignee,or unless the president' or his designeehas expresslyauthorizedthe acceptance or executionof such contract without approval of thetermsthereof, and no suchagreementshall be valid withoutsuch approv-alor authorization."The constitution was firstadopted September 14,1944, but wasamended from timeto time.It is unclearwhen the provi-sion'quoted became effective. In anyevent, noneof the earlier'agree-mentspreviously citedcontained the International president's signed ap-proval2 InternationalRepresentativeMeade testifiedthat Local 626 had beena composite local containing members employed in a'number of separatebargaining unitsAt the time of Cox's notice to the Company,'Local 846was established as a separatelocal, comprised of only members employedat Respondent's Jamesburg,New Jersey location BASF-WYANDOTTE CORP.al -and its Local 846, as the "Union." It's term ran fromMay 13, 1972, to May 12, 1974. This time three officers,two stewards, and a bargaining committeeman signed forthe Local and an International representative signed forthe IU.On March 3, 1974, Local President Mitchell advisedRespondent's, plant manager that International ChemicalWorkers Local 846 would like to startnegotiations assoon as possible. The next contract again listed the par-ties as Respondent and the International and its Local846.The union signatories were the current officials ofthe same six local offices plus an International represent-ative,tionauthorizedby International. ChemicalWorkersUnion." An article appearing in the International Chemi-calWorker, the publication of the International, for July1974,states,that"ICWU RepresentativeMartinMcGough assisted [the named Local officers and repre-sentatives in negotiating the terms of the agreement item-ized]."Preliminary to negotiations leading to the next agree-ment,Local President Mitchell served a written 60-daynotice dated February 14, 1977,,on Plant Manager RoyPeters of our desire to terminate our agreement as ofMay 12, 1977, and that Local 846 and its negotiatingcommittee-were ready to negotiate a new contract. The1977 agreement ran from May 12, 1977, to May 12, 1980,and again -was signed by the incumbent officers "of thesamelocal offices previously listed, except for the stew-ard and an International representative. The agreement'sexecution was authorized by the IU.The last agreement was preceded by a written noticetoPlantManager Peters dated March 3, 1980, fromLocal 846 President Richard Bowman, advising him thatInternationalChemicalWorkers Union, Local 846 de-sires to meet with the Company for the purpose of nego-tiating a new contract. In the letter Bowman went on torequest certain- itemized information as it related to em-ployees' in the bargaining unit. The agreement which re-sultedwas effective from March 12, 1980, to May 12,1983, and was to be automatically renewed from year toyear unless terminatedby-written notice by either partyto the other at least 60 calendar days prior to the termi-nation,or any subsequent anniversary date. For theUnion it was signed by five local officers and representa-tives and by an International representative. Its executionwas authorized by the International Union. This agree-ment was the only one whose full terms were made partof the record. Apart fromagain listing the Internationaland its Local 846 as the union party to the agreement onthe first page, other articles specifically refer to theInternational as a participant in administering or negoti-ating terms and conditions of employment containedtherein. In articleIV-Grievance Procedures,the third-step grievance meeting was described as being betweenthe aggrieved employee, the steward, the grievance com-mittee, and, if desired, an international union representa-tive, and the. plant manager and/or his designated repre-sentatives.In articleII-ManagementRights And Respon-sibilities,when the Company established new jobs or sub-stantially changed the job responsibility of existing jobsand the Union objected to the newly posted rate the501union committee and the union International representa-tivewere to meet with the Company to discuss and re-solve differences regarding the rate which, if still unre-solved, might be submitted to arbitration. Article II alsoplaced on the International as well as the Local the dutyto refrain from causing or encouraging a strike, slow-,down, work stoppage, or concerted action during theterm of the agreement. In article I, the Union (earlier de-fined as including the International) was obliged to in-demnify and save the Company harmless against any andall claims,demands,suits,or other forms of liability thatmay arise out of or by reason of action taken or nottaken by the Company for the purpose of complyingwith any of the- provisions, of the union-security anddues-checkoffa provisions set forth earlier in the article.ArticleXVI, section 4 provides that no local unionshall be disbanded or withdrawn by its own motion, nomatter where taken or how taken, if 10 or more of itsmembers evidence their desire to continue the 'localunion either by the continued payment of dues, notice toor in writing, or in any other manner acceptable to the.International president.The 1980-1983 agreement also described the bargain-ing unit,inwhich Respondent recognized the Union asthe sole and exclusive bargaining agent,as hourly em-ployees, at its South Brunswick (Jamesburg), New Jerseyplant.The term "employees" was further defined as in-cluding all hourly production and maintenance employ-ees of the Company's plant located in South Brunswick,New Jersey, including shipping and receiving depart-ment and extruder employees, but excluding office andfactory clerical employees, laboratory employees, engi-neers and draftsmen,salariedResearch Department em-ployees, professional employees, guards, foremen, assist-ant foremen, and all other supervisory employees as de-fined in the National LaborRelationsAct, as amended.This is the unit alleged in the complaint as constituting aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act. AlthoughRespondent denied this allegation in its answer, it has notadduced any evidence or argued in its brief to support aclaim that the unit is not one appropriate for the pur-poses of collective bargaining under the Act. The Re-gional Office record of Local 196's certification does notdescribe the unit, but it is highly likely that the initialand all later extracts of the agreements up to the last onemade part of the record describing the unit in the recog-nition clause, as including all production-and mainte-nance employees, follows theunitdescription generallyin which Local 196 was certified, and that the 1980-1983agreement accurately describes that-unit in detail. Such along-establishedbargaining relationship evidenced bysuccessive contracts will not be disturbed by the Boardunless repugnant to the Act's policies,Fraser & Johnston,8 The "Authorization For Check Off," incorporated an App. A to thisand earlier agreements,providedfor assignmentfrom any wages earnedby the individual employee signatory of membership dues, initiation, orreinstatement fee, to Local Umon No 846, InternationalChemical Work-ers Union, which the employee authorized and directed the employer todeduct from his pay and remit to the Union. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARD189 NLRB 142, 151 fn. 50 (1971). I find thatthe unit al-leged is one appropriate for the purposes of collectivebargainingwithin the meaning ' of Section- 9(b) of the,The General',.Counsel produced three witnesses whoserved as International, representatives servicing Local846 and its membership among other area local unions atvarious times during the period from Janaury 1980 toNovember 1982. Eachof them maintainedweekly re-ports of theiractivitieswhich they filed with. the IU.The entries show that, among other duties, the Interna-tional representatives assigned attended third-step griev-ance meetings with Respondent where they acted asspokespersons for the Union; consulted with and advisedlocal officers on'handling outstanding grievances-at otherthan third-step ^ levels,matters of local administration,preparing agendas for membership meetings, and com-.municating.with themembership;handled arbitrationsunder, the contract by participating in selecting the' arbi-trator from panels submitted by the Federal Mediationand Conciliation Service, presented the grievances to thearbitrator, and researched and made writtensubmissions;participated in regularly- scheduled labor-management-meetings held between the parties to minimize anticipat-ed problems and to air gripes; which did not rise to thelevel of formal- grievances;' and met also on a regularbasiswith Respondent'smanagement to discuss generalmatters affecting the local membership 'such as safety,vacation scheduling, layoffs,and the like.4The International representatives also filed and' aidedin processing unfair labor practice charges on behalf ofunitmemberswith theRegionalOffice of the Board.With respect to collective-bargaining negotiations, theydrafted letters for the Local requesting negotiations forsuccessor contracts, ' assisted the local negotiating com-mittee in-devising and preparing contract proposals, ledthe union team during negotiations acting as chiefspokesman, presented the agreed terms to the,member-ship for its approval, and signed the completed agree-ment on behalf of the-International. At local membershipmeetings, representatives also reported on the activitiesof the International and sister locals.Respondent witness Roy Peters,works manager since1978, testified that during the negotiations which led tothe1977collective-bargainingagreement, , MartinMcGough, since deceased, identified himself as the Inter-nationalrepresentative servicing Local 846, indicated hewas there in the capacity as their representative and hewould be serving as spokesperson during thenegotiationsand that Oliver; Mitchell, the local president, would bethe only-one authorized to make an.agreenient.5One of the exhibits' detailing International representative activitiesservicing Local 846 was inadvertently not received in evidence I orderG.C Exh 4 foridentification received in evidence,aswell as the post-hearing all-party stipulation amending the transcript,which I havemarked asJtExh 1 '5 In light of the separate evidence showing membership ratification ofpast agreements,this statement, even if true,must relate to Local negoti-ating'committees or the Local president's tentative approval of terms of anew contract-'Respondent also produced as exhibits for inclusion inthe record a complaint and notice of hearing issued inCase 22-CA-11794on September 30, 1982,BASF-Wy-andotteCorporation,Respondent and Local 846, theChargingParty,which alleged, inter alia, that Local 846by virtue ofSection 9(a) of the Act, has been, and is, theexclusive representative of the employees in the samebargaining unit alleged as appropriate in the'instant pro-ceeding.The complaint alleges a=violation of Section8(a)(1) and(5).of the Act resulting from Respondent's al-leged unilateral reduction of its firewatch detail fromtwo men to one man about June 46; 1982. The complaintwas ultimately withdrawn and the underlying charge dis-missed by order of the Regional Director for Region 22of the Board issued March 22, 1983.Because-the'Interna-tional imposed-a receivership over the affairsof Local846 effective December 9, 1982, to be discussed, infra,and failed to timely advise the Regional Director of itsintentions following a grant of its request for a postpone-ment of hearing,theRegionalDirector assumed- theInternational no longer-wished to proceed.B. The Events Relating to Respondent'sWithdrawal ofRecognition, Disavowalof the-Contract, and Changes,in EmployeeBenefitsOn December 6, 1982,Respondent received at theJamesburgplanta , singlepage, ,document - .entitled"FREEDOM 1"containing the signatures-of 50 bargain-ing unit employees below a paragraph which read as fol-lows:We the'employees signed below NO longer want tobe represented by Local 846 or the I.C.W.U. andORDER the executive Board to give up representa-tion rights with the Company. - -At the time this petition was prepared and signed therewere 72 employees employed in the bargaining unit ofproduction and maintenance employees., The Respondentalso employed approximately ,135 other, nonunit employ-ees at the Jamesburg, New Jersey facility.On the same date, the Respondent also received at theJamesburg plant a separate document reading as follows:A majority of the employees no longer wishing tobe represented by. Local 846, ICWU, we notify youwe hereby disclaim thebargainingrights.We no-longer represent or claim to-represent your employ-ees.This was followed by an indentedstatementauthorizedby the executive committee and a separate heading, ,`.`Ex-ecutiveCommittee" followed by the signatures of sixmembers of the committee. According to the -1982 Uni-form Local Union Constitution and bylaws, which byvirtue of article XVILocal Unionsofthe InternationalConstitution then in effect was . binding on each localunion,includingLocal 846,6 and in accordance with arti-66 of art.XVI provided, as follows.Continued BASF-WYANDOTTE CORP.cleXVI, section 8 of the International constitution,. theofficers of Local 846 included a president; vice president;recording-corresponding secretary; financial secretary;treasurer; guide; sergeant-at-arms; and 3 trustees, 10 in allwho, together, with any other necessary additional offi-cers as created by amendment to the local union consti-tution shall constitute the executive board. The office offinancial secretary and treasurer may be combined if thelocal union so desires. The February 17, 1970 letter fromthe International representative to BASF Corporationadvising BASF about the election of local officers fol-lowing the establishment of Local 846 as a separate local,to which references have earlier been made, supports theconclusion that Local 846 did combine the two financialofficers, so that on December 6, 1982, six of the ninemembers of the executive board signed the bargainingdisclaimer.- The record does not disclose the identity ofthe office of the six -executive board signatories exceptthat neither the names of Paul Johnson, the Local 846president, nor Paul Maliszewski, financial secretary, wereamong them.On December 7, 1982, by memorandum, Kyrus E.McNeil, head of employee relations for Respondent, ad-vised the executive board, Local 846, that in response toits notice disclaiming rights to represent and bargain, andin response to the petition they had presented signed byover 70 percent of the employees, the Company hadwithdrawn recognition of the Union and noted, further,their contract was accordingly no longer effective.By memorandum also dated December 7, 1982 (andnoting its release at 10 a.m.), R. A. Peters, Respondent'sworks manager, informed the production, maintenance,warehouse, and utility employees that, in view of the pe-tition and notification from the Union's executive com-mittee, the Company had accepted the petition and theUnion's voluntary abandonment of bargaining rights and,therefore,withdrew recognition of the Union. In thememorandum, Peters went on to note that all employeesof Respondent who were not represented in a bargainingunitwere considered to be salaried employees. Peterscontinued: "I am pleased to notify you that in-responseto the wishes of the majority, as of December 7, 1982,you have been placed -in salary status." The memoran-dum next listed and described, briefly, some of the manybenefits That go with salaried status for the employee andfamily. These l included basic life insurance; optional lifeinsurance available effective January 1, 1983;- salariedhealth and major medical insurance; long-term disability;salary continuation policy (sick pay) effective immediate-ly,but'which may be subject- to verification require--ments; separation pay; thrift savings plan effective Janu-ary 1, 1983, for those with 1 year or more of service; anddental assistance program, effective January 1, 1983.-The memorandum also announced the issuance of anemployee handbook within a week to 10 days and theEach local union shall be bound by and shall adopt as its Constitu-tion and By-laws the Uniform Local Union Constitution and By-lawsadopted by the International Convention in 1947 and as amended,thereafter, but may adopt other By-laws and amendments to the saidUniform Constitution not in conflict with theInternationalConstitu-tion,provided that the said amendments shall have no effect untiland unlessapproved by the International President503scheduling of sessions with the corporate benefits direc-tor on Friday to explain the employees' new benefitspackage. The memorandum closed with an expression ofpleasure in the employees' trust in the Company by themajor step they had taken and welcomed them as sala-ried employees.'By mailgram dated December 9, 1982, Frank D. Mar-tino, the International president, advised 'Respondent thatpursuant to the request and recommendation of Interna-tionalVice President George McDevitt and with goodcause shown, and in accordance with authority vested inhim by article VI, section 5 of the International constitu-tion and other applicable laws, he had imposed supervi-sionand authorized receivership over Local 846, effec-tiveDecember 9, 1982. He further advised he had ap-pointed two International representatives as supervisorand deputy supervisor; respectively.In a responsive mailgram dated December 13, 1982,Henry Kramer, for Respondent, advised Martino that hismailgram had been received on December 10, and thatthe alleged receivership of Local 846 -was an internalmatter and did not concern BASF. The mailgram contin-ued, stating that BASF no longer had any relationshipwith the Union, reciting that, following receipt - of theemployee petition, and executive board disclaimer on De-cember 6, Respondent's notification to the Union on De-cember 7 accepting the disclaimer, petition, and with-drawal of recognition, the contract became ineffectiveDecember 7, 1982 (including, but not limited to union-security and checkoff provisions). The mailgram con-cluded that, since no relationship had existed betweenUnion and Company at South Brunswick [Jamesburg fa-cility] since December 7, 1982, predating the alleged re-ceivership by 2 days, further communication betweenthem regarding Local 846 or the ICWU with regard toSouth Brunswick was inappropriate.By certified letter dated December 1, 1982, directed toRespondent, International President 'Martino recountedthe establishment of the Local 846 supervision and re-ceivership and noted he had instructed the supervisorand ,deputy supervisor to take charge of all assets of theLocal Union and to negotiate and/or police the terms ofthe - bargaining agreement between the company andLocal 846. The letter further noted the supervisors wereauthorized to remove and appoint replacements for offi-cers and other representatives of the local union who failor refuse to cooperate with them in the performance oftheir duties.Respondent was further officially notifiedthat the two named International representatives were, infact, supervisor and receiver and deputy supervisor andreceiver over Local 846 and the proper persons to re-ceive checkoff 'payments, to negotiate and police thecontract in person or'through their designated agents,and to do all other things necessary to carry out the lan-guage, spirit, and intent, of. the bargaining , agreement.The letter closed with a request for cooperation and as-sistance to the supervisors in carrying out their functions.There is no record of any Respondent reply to thisletter.-On December 21, 1982, David M. Paul, the Interna-tional supervisor and receiver, went to the Jamesburg 504DECISIONSOF NATIONALLABOR RELATIONS BOARDplantHe informed the guard at a gate house who knewwho he was from previous meetings when he was Internationalrepresentative servicing Local 846 that he wasthere to see either Paul Johnson or John Mallszewskilocal president and financial secretary respectively Paulalso identified hinmself to the guardAfter checking bytelephone for a longer time than was usual the guard informed Paul that he would have to leave the premisesimmediately he was not authorized to be on the premises and had no business there and that he had been onthe phone with Kyrus McNeilPaul left the entrance went down the road and triedto reach McNeil by telephone He was told McNeil wasunavailableAfter consulting International counsel he attempted,without success to reach McNeil repeatedlythat day by phone and McNeil never returned his callsThe membership records of Local 846 shows a rosterof members as of December 31 1982 maintained by theInternational containing the register numbers and namesof 52 employees and showing the dates they becamemembers ofLocal and theInternational7 the type ofmembership and their home addresses These lists areprepared on a monthly basis and updated quarterly ormonthly All subsequent rosters prepared by the International are identical to the one dated December 31 1982No dues have been paid since December 6 1982 by anymembers employed by Respondent in December 1982The Local has conducted no meetings and has engagedin no activities since December 6 1982 although theInternational supervisors have engaged in certain acts infurtheranceof their activities as supervisors of theLocal s affairs and receivers of the Locals assetsAnalysis and ConclusionsThe central issue in this case is whether the disavowalof continued representation and disclaimer of bargainingstatus of 70 percent of the Local 846 members in the bargaining unitand by six of the nine members of theLocals executive board8 excused Respondents withdrawal of continued recognition of the Union and termination of the collective bargaining agreement Concerning the terminationof the contract 6 months before itsterm expired the general rule is that for the life of theagreementthe union enjoys an irrebuttablepresumptionofmajority statusPrecisionStriping245NLRB 169(1979)Hexton Furniture Co111 NLRB 342 (1955) It isclear that the Local was a statutory bargainingagent forthe employees in the unitAmerican Seating Co106NLRB 250 (1953) The presentation of evidence of desertion of that representative by a majority of the employees evenas here absent evidence of employer coercionrThe recordincludes the form applicationfor membership in effect atall relevant timeswhich isuniformly signedby all applicants The printedlanguage precedingthe applicants signaturereads in pertinent partDesiring tobecome a memberof the InternationalChemical Workers UnionIhereby apply for membershipin that organizationI agree to be boundby the obligationof membershipand thelaws ofthe organization bothLocal and International I also understand that thismy application issubject to acceptance by the International Union I alsoauthorize theunion to represent me in all matters ofcollectivebargaining8Respondents assertion at page9 of its brief thatthe executive cornmitteecomprisedseven membersis clearly in error See Local constitution art vsec l (G C Exh 5(b))does not relieve the Respondent of the obligation to bargain at leastfor the remaining life of the agreementThe Board has established a set of rules for displacingan incumbentbargainingrepresentative in the face of anoutstandingcollectivebargainingagreement-the socalledcontract barrules-and the standards theyembody must be applied to determine the legitimacy ofRespondents conduct Under those standards a contractis a bar to a rival representation or decertification petition unlessfiled between 60 and 90 days prior to the contract s terminal date if it has a 3 year term or prior tothe expiration of 3 years if it has a longer term SeeDeluxe Metal Furniture Co121 NLRB 995 (1958)Leonand Wholesale Meats Co136 NLRB 1000 (1962)GeneralCable Corp139 NLRB 1123 (1962) Respondents dutytherefore was to continue to recognize administer andenforce the 1980-1983 contract for its duration or until atimely petition for decertification could have been filedAs the Board itself has recently notedinEast Mfg Corp242 NLRB 5 at 7 (1979)[T]o permit a viable contracting representativetodisavow its lawful contractualcommitmentsduring the term of an enforceable contract even ifthe disavowal stems from an awareness of employeedissatisfaction with their representative impugns theintegrity of the collective bargaining process andencourages circumvention of our contract bar doctrineAlthough Respondent argues the Local 846 was defunct and ceased to exist as a viable labororganizationafterDecember 5 1982 the facts do not support such aconclusionThirty percent of the membership did notsupport the petition Three members of the Local s executive board including the president and financial secretary did not disclaim bargaining rights 9 The Local hadassetsincluding bank accounts the preservation ofwhich was one of the responsibilities of the supervisorsand receivers appointed under the IU imposed receivership of December 9 1982 InHershey Chocolate Corp121NLRB 901 (1958) the Board found a representativeisdefunct and its contract is not a bar if it is unable orunwilling to represent the employees That is not thecase here Furthermore even if it were the Board notedthatactions by an international union or intermediatebody evidencing its willingness and ability toassume therepresentative function of a local whichisno longer capable of performing such functions will be deemed relevant to the issue of defunctness only if suchinternationalunion or intermediate body is a party signatory to thecontractId at 911-912 As the facts make clear theInternationalhas been a party signatory to the successiveagreements including the 1980-1983 one since 1969Also under the IU constitution Local 846 stillexists as afunctioning and viable entity insofar as (a) more than 109SeeAutomatedBusinessSystems189NLRB 124(1971)where allunitmembersvotedtowithdraw from the local revoked their checkoffauthorizations and specifically requested cancellationof thecontract andthe employer was never notified that the International had underwrittenthe contract BASF-WYANDOTTE CORP.members chose not to disaffiliate and, (b) the IU presi-dent imposed supervision over its` affairs. See IU consti-tution, article XVI, sec. 4 (G.C. Exh. 5(a)).Neither was there a schism, as contended by Respond-ent in itsbrief,which would also serve to remove thecontract as a bar. The reason for the local membershipdisaffiliation is unclear on this record, but it surely didnot involve a "basicintra-union conflict," i.e., "any con-flict over policy at the highest level of an internationalunion."Hershey Chocolate Corp.,supra, fn. 14 at 907;Swift & Co.,145 NLRB 756, 762 (1963), the'Board's cur-rent requirements for a schism.Apart from the foregoing, the conclusion is warrantedthat inasmuch as the International was not only a partysignatory but an'active coparty with, the Local, havingmore thana nominal statusin the bargaining relationshipwith Respondent, Respondent had no legal right to relyon the disclaimer only of the majority of the local mem-bership and local executive board in immediately dis-avowing both its bargaining relationship and contract ob-ligations.partywith the Local toall labor agreementsenteredwith Respondent since 1969,10 but its president, under-itsconstitution,authorized the, Local's execution of theagreements;Hiney, Printing Co.,262 NLRB 157 (1982),the International' representativeassignedto assist theLocal acted as chief negotiator, participated in third-stepgrievance and regularly scheduledlabormanagementand related meetings held with Respondent, handled ar-bitrationspursued under the terms of the successiveagreements,and filed and processed unfair labor practicecharges allegingviolations of the Actagainst bargainingunit employees. Furthermore, the 1980-1983 contractitselfdescribes the International's responsibilities andduties inthe areas of grievance administration, resolvingproblems arising on union objections to new job rates,and with respect to strikes, and union-securi ty and dues-checkoff obligations.The International representativewas also anactive participant in Localaffairs,reportingperiodically to themembershipon International andother local concerns. Thus, bothNorth American PhilipsCo., 78 NLRB 666, 668 ,fn. 5 (1948), where theInterna-tional had no contractual obligations and was defined ascoparty with the local, andStandard Oil Co.,92 NLRB227, 236 (1950), relied on by the Respondent at 21-22 ofits brief,where the facts do not showInternational inclu-sion in contractlanguage,are distinguishable. InStand-ard Oil,supra, as well, the contracting local had been theonly organization certified by Board, while here Local846 had not been certified. Finally,Standard Oil,supra,appears to be an isolated case, not since relied on by theBoard. A more current, persuasive and thoughtful pres-entation of the issue appears inYates Industries, 264NLRB 1237 (1982). In an extended discussion, Adminis-trativeLaw Judge Earldean V. S. Robbins concluded,inter alia,with Board affirmance, that the Respondent'o Respondent's conclusionsin itsbrief that the International remaineda party after 1969 solely because of its earlierimpositionof a receivershipover the Local is pure speculation and not a proper inference which maybe drawn from all of the facts discussed here505employer's withdrawal 'of recognition during the life ofthe agreement from an International and a local unionwhich had sought, to -disaffiliate from the International,and its recognition, instead, of another local union not af-filiatedwith the certified International whom - the em-ployees attempted to designate as their exclusive collec-tive-bargaining representative. This constituted a viola-tion-of the 'bargaining obligation under the 'Act. Al-though the International had not,, signed the currentagreement, the judge concluded that the Internationalunion was in a position to 'enforce the contract since, ascertified and joint representative of'the employees par-ticipating in the negotiations which culminated in thecontract, it was a party to, and bound by, the contract.In signing,the affiliated local acted both in its capacityas principal and as agent for the International. As the af-filiated local continued as a viable entity under the Inter-national constitution the International could provide rep-resentation on both the-International and local level justas it had done in. the past and the effectiveness of em-ployer participation need not have been diluted.Here, the International acted to conserve the Local846 assets and to supervise Fits collective ' bargaining andother responsibilities just as soon as it became aware ofthe actions of the majority of its members. The Interna-tional was thus fully capable, both in its capacity as inde-pendent signatory and joint collective-bargaining repre-sentative and in its,capacity as supervisor of the affairs ofLocal 846, to make effective the continued representa-tion of the unit employees-under the current agreement.Respondent's failure to continue to recognize the Inter-national and the supervised Local 846 and to continuethe contract in force" i constitutes a violation of Section8(a)(5) and (1) of the Act. Furthermore, Respondent'sunilateral changes in benefits granted to the unit employ-- eesconstitutesan. 'independent violation of Section8(a)(5) and (1) of the Act. See, e.g.,'Robert A. Barnes,Inc.,'268NLRB 343 (1983).Respondent, in defense, relies in part on the prior com-plaint issued by Region 22 describing -Local 846 as theexclusive bargaining representative of the unit employees(not the "sole" and-ezclusive representative as asserted at16 of its brief). That pleading is not determinative of theissue .herein, being only. an allegation which was ulti-mately withdrawn. The description in Respondent's briefof the IU trusteeship reports also contains a misstatementof fact, the brief describing the local union in the reportas "the" bargaining representative rather than as "a" bar-gaining representative. TheConkle Funeral Homedeci-sion, 266 NLRB 295 (1983), relied on by Respondent initsbrief, is inapposite since there was no collective-bar-gaining agreement in effect, the disclaimer was based ona loss of virtually all support from unit employees, andthe International union was neither a party signatory nor11 It is interesting to note that although the disaffiliation petition re-cites that the signatories no longer wish representationby either Local846 or the IU, Respondent did not seek to determine before withdrawingrecognition whether the IU agreed with this statement The wording ofthe petition also shows that the employees were aware that the IU hadstanding as their point representative in bargaining with Respondent or atleast that their bargaining rights were based on their membership in theIU 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDjoint representative of the unit employees,allfactorspresent on the instant recordCONCLUSIONS OF LAW1RespondentBASFisan employer engaged in cornmerce within the meaning of Section 2(2) (6) and (7) ofthe Act2 International Chemical Workers Union, AFL-CIOand itsLocal846 each are labor organizations12 withinthe meaning of Section 2(5) of the Act3About March 12, 1980, Respondent BASF enteredinto the most recent of a series of collective bargainingagreements with the IU and its Local 846 effective fromMarch 12 1980 to May 12, 1983 covering the employees of Respondent BASF in the appropriate unit described below4 Since at least about May 13 1972 and at all timesmaterial IU Local 846 has been recognized along withthe IU as the exclusive collective bargaining representstive of all employees in the following unit appropriatefor the purposes of collectivebargainingwith respect torates of pay wages hours of employment and otherterms and conditions of employmentAll hourlyProduction and Maintenance employeesof the Company s plant located in South Brunswick,New Jersey including Shipping and Receiving Department and Extruder Employees but excludingoffice and factory clerical employees laboratoryemployees engineers and draftsmen salaried Research Department employees, professional employeesguardsforemen assistant foremen and allother supervisoryemployees as definedin the Act5By withdrawing recognition from and refusing tobargain collectivelywith, the IU and its Local 846during the period when Respondent BASF and the IUand its Local 846 were parties to a collective bargainingagreement by refusing to continue to recognize the IUand its Local 846 as parties to said agreement, by disavowing the agreement and refusing to continue tohonor and enforce all terms and conditions of the agreement and by unilaterally without notice or opportunity12This conclusion of law regarding the continuing labor organizationstatus of Local 846 resolves the issue left unresolved earlier see sec Isupra,on the basis of the foregoing analysisto bargain with respect thereto granting to all unit employees changes in various terms and conditions of employment Respondent BASF has engaged in and is engaging in unfair labor practices in violation of Section8(a)(5) and(1) of the Act6The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices I will recommend that it cease anddesist therefrom and take certain affirmative action designed to effectuate the policies of the ActI shall recommend that Respondent BASF give effectto the 1980-1983 collective bargaining agreement withthe IU and its Local 84613 and to further make wholeunit employees as appropriate for failure to do so in themannerdescribed by theBoardinFW Woolworth Co90 NLRB 289 (1950) and with interest thereon computed in the manner prescribedinFlorida Steel Corp231NLRB 651 (1977) See generallyIsisPlumbing Co138NLRB 716 (1962) and pay to IU Local 846 all dues andinitiation fees which were deducted from employees paychecks pursuant to valid dues-checkoff authorizations tothe IU and/or the IU Local 846 but which were not remiffed to IU Local 846 after December 6 1982I shall also recommend that Respondent BASF ceasethe unilateral changes in terms and conditions of employment of unit employees it made on and after December7 1982 provided however that nothing herein shall require Respondent BASF to vary or abandon any wagehour life insurance benefits health insurance and dentalassistancebenefits disability, sick pay separation pay orsavings plan benefits or other substantive features of itsrelationswith its unit employees which RespondentBASF established on or after December 7 1982 or toprejudicethe assertionby such employees of any rightsthey may have thereunder during the period these benefits remain in effect[Recommended Order omitted from publicationi sBecause Respondents unlawful actions have made it impossible todetermine what action it might have legitunately taken at the expirationof the 1980-1983 agreement,and it thus must be denied the fruits of itsillegal conduct,Iwill not l mit the remedy as requested by Respondent atthe footnote at p 22 of its brief